105 S.E.2d 531 (1958)
249 N.C. 217
Clyde Henry HERNDON
v.
T. A. MELTON.
No. 523.
Supreme Court of North Carolina.
November 19, 1958.
Ottway Burton, Don Davis, Asheboro, for plaintiff appellant.
L. P. McLendon, C. T. Leonard, Jr., Greensboro, Richard S. Clark, Asheboro, for defendant appellee.
PER CURIAM.
Upon consideration of the evidence offered by plaintiff in the light of his pleading it is clear that the alleged libelous article was written by defendant as a report of his investigation on visit to the Hong Kong Mission of the Pentecostal Holiness Church pursuant to directive of the church. Thus the rule of qualified privilege is applicable. And there being no evidence of express or actual malice, the judgment as of nonsuit is deemed proper. See Gattis v. Kilgo, 128 N.C. 402, 38 S.E. 931; Id., 140 N.C. 106, 52 S.E. 249.
Affirmed.
PARKER, J., not sitting.